 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDalong with their regularly assigned helpers and apprentices,but exclusive of all lesser skills.In the instant case, the Employer maintains a model shopwhich consists of employees who are exclusively craftsmen.In addition,the Employerhas a separate toolroom which con-tains a substantial nucleus of craftsmen of the same type asthose in the model shop, as well as certain unskilled classi-fications.A tool grinder,who possesses and utilizes the samecraft skills as the craftsmen in the toolroom and model shop,isemployed elsewhere in the plant.My colleagues wouldaccord separate representation to the toolroom and model-shop employees,some of whom are neither craftsmen nor inthe direct line of progression in the craft,while at the sametime they would deny craftrepresentation to the outside toolgrinderwhose duties, skills, and interests are certainlymore closely allied with those of the craftsmen in the tool-room and model shop than with those of the unskilled toolroomemployees or of any other group of employees in the plant. Inso doing, I believe the majority has again chosen to ignore thebasic reason underlying the craft severance principle whichthey themselvesexplicated in Potash as follows: "that thespecificcommunityof interests among members of a skilledcraft outweighsthe communityof interests among employeesin general,and that the very reasonfor the birthand growthof craft unions lies in the needsof the skilledcraftsmen fora bargaining representativewhich by history,tradition, andexperience,would be better equipped to devote its efforts tothe special problems peculiar to the specific craft involved,and therebybe in the best position to serve and advance theirinterests."As I stated in Potash,thiswas the very reasonupon whichtheWestinghouse doctrine was predicated. In myopinion, that doctrine is still a salutary one. I wouldapply itin this case.REIN COMPANY and HOUSTON PRINTING PRESSMEN &ASSISTANTS' UNION NO. 71, INTERNATIONAL PRINTINGPRESSMEN & ASSISTANTS' UNION OF NORTH AMERICA,AFL, Petitioner. Case No. 39-RC-728. April 29, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearingwas held before WiltonWaldrop,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. iIAt the hearing the Petitioner objected to the intervention of Local 49, AmalgamatedLithographers of America, CIO, hereinafter called the Intervc,nor, on the ground that therewas no adequate showing ofinterest.In addition, the Employer, in its brief, requested the108 NLRB No. 107. REIN COMPANY599Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed, in substance, ofall letterpressmen and offset pressmen, their assistants andhelpers, platemakers, cameramen, strippers, and other em-ployees in the camera and plate department,excluding allother employees.' The Employer, alleging the interchange ofitsemployees, contends, in effect, that the appropriate unitshould include all production employees in the plant. TheIntervenor,although urging that the appropriate unit is oneconsistingofonly the lithographic production employees,namely, offset pressmen, apprentices,and helpers,plate-makers, cameramen,strippers,and other employees in thecamera and plate department,does not seek an election inthisunitwhich it considers appropriate. It does, however,desire to have its name on the ballot if the Board directs anelection in the unit sought by the Petitioner. There is nohistory of collectivebargainingat the plant.The Employer operates a commercial printing establish-ment and utilizes printing presses whichmay beclassified asletterpresses,offsetpresses,and hybrid or combinationpresses which employ both the offset and letterpress process.The approximately 33 pressmen and helpers, 10 camera-men, platemakers,and strippers,2 plate proofreaders, and aplate file girl constitute all the personnel in the Employer'spressrooms and camera and plate department.'Theyperformthe usual duties of their classifications.Although it appearsthat a small number of employees in the unit sought may, onoccasion,work in other production departments, this inter-change isprincipallyamong those in the helper classification.The Employerhas departmentalized its pressrooms on thebasis of whether a press is sheet- or roll-fed,and not on thebasis of whether suchpresses areletter or offsetpresses.Thus the roll-fed press foreman and the sheet-fed pressforeman,respectively,supervise both letter and offset press-men. It appears that 25 percent of the Employer's pressmencan operate both types of equipment,and a number of press-Board to examine the Petitioner's showing of interest. The Board has repeatedly held thatshowing of interest is an administrative matter, not subject to direct or collateral attack.Wayside Press, 104 NLRB 1028. Moreover, we are administratively satisfied that thePetitioner and the Intervenor have made an adequate showing.2The Petitioner, in the alternative, seeks a unit of only the pressmen, assistant pressmen,and apprentices.iAlthough it appears that there are three additional helpers, the record does not showwhetter they work as pressmen's helpers or work as. helpers in the collating department. 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDmen operate the hybrid presses which combine both theletterpress and the offset process.4The Employer is cur-rentlyendeavoring to train all pressmen to operate bothtypes of equipment and has offered a bonus to those who areable to operate more than one piece of such equipment.Where, as here,there is a considerable degree of integra-tionbetween the letterpress employees and those in thelithographic process, and no party seeks to represent sepa-rately the lithographic employees,we have recognized thatthese employees have related interests and may constitute aseparate unit.5 Moreover,the record,in our opinion,fails toreveal such close integration of functions and interchange ofemployees between these departments and the remainder oftheEmployer's operations as to preclude their separaterepresentation.We find that all employees in the pressrooms, both offsetand letterpress,and in the camera and plate department oftheEmployer at its Houston,Texas, plant,including allpressmen, both letter and offset pressmen, their helpers,apprentices,operators,cameramen, strippers,platemakers,plate proofreaders,and plate file clerk,but excluding allother employees,office employees,guards,watchmen, and allsupervisors within the meaning of the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4Apparently three hybrid or combination presses have been acquired by the Employersince the Amalgamated Lithographers of America sought,and the Board found, a unit of theEmployer's lithographic production employees appropriate. The Rein Company, Case No.39-RC-270,decided February 12, 1951(not reported in printed volumes of Board Decisionsand Orders).A total of 50 percent of the Employer'sprinting production is done on these hybrid orcombination presses.5Master-CraftCorporation,92NLRB 524;Messenger Corporation,94 NLRB No. 86(not reported in printed volumes of Board Decisions and Orders).INTERNATIONAL HARVESTER COMPANY, EAST MOLINEWORKSandINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, CIO1 AND ITS FE LOCAL 104UAW-CIO.,'Petitioner1Hereinafter referredto as UAW-CIO.2 Hereinafter referredto as 104 UAW.108 NLRB No. 91.